Name: 86/472/EEC: Commission Decision of 10 September 1986 establishing the model for the public health certificate in respect of meat products from Argentina and Uruguay
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  foodstuff;  tariff policy
 Date Published: 1986-09-30

 Avis juridique important|31986D047286/472/EEC: Commission Decision of 10 September 1986 establishing the model for the public health certificate in respect of meat products from Argentina and Uruguay Official Journal L 279 , 30/09/1986 P. 0050*****COMMISSION DECISION of 10 September 1986 establishing the model for the public health certificate in respect of meat products from Argentina and Uruguay (86/472/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 thereof, Whereas, in accordance with Article 17 of Directive 77/99/EEC, the Commission shall establish the model for the public health certificate to accompany meat products when they are imported into the Community; Whereas the present Decision is based upon the existing Community rules applicable to importations from third countries; whereas it will be necessary to re-examine this Decision as soon as the aforesaid rules have been modified or enlarged; Whereas the importation of meat products from third countries remains subject to other veterinary rules, especially in relation to animal health, in accordance with the general provisions of the Treaty; whereas, at present, on-the-spot inspections by veterinary experts of the Member States and of the Commission have been made in Argentina and Uruguay; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The public health certificate, which must accompany meat products from Argentina and Uruguay, must correspond to the specimen given in the Annex. Article 2 This Decision shall be re-examined upon the adoption of any new rules applicable to third countries in respect of these products. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 362, 31. 12. 1985, p. 8. ANNEX PUBLIC HEALTH CERTIFICATE for meat products (1) from Argentina and Uruguay Intended for: (name of Member State) No (2) Exporting country: Ministry: Department: Reference (2): I. Identification of meat products: Meat products manufactured with meat from bovines: Nature of meat products: Nature of wrapping: Number of individual items or packages: Storages and transport temperature (3): Storage life (3): Net weight: II. Origin of meat products: Address(es) and veterinary approval number(s) of the establishment(s) approved in accordance with the requirements of Council Directives 64/433/EEC (4) or 72/462/EEC (5) Address(es) and veterinary approval number(s) (2) of the approved processing establishments III. Destination of meat products: The meat products will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (6): Name and address of consignor: Name and address of consignee: IV. Health attestation (1) I, the undersigned official veterinarian, certify that: a) the bovine meat used for the manufacture of the meat products referred to above was obtained, transported and stored in compliance with the requirements of Directives 64/433/EEC or 72/462/EEC; b) the bovine meat used for the manufacture of the meat products referred to above comes from establishment(s) approved in accordance with the requirements of Directives 64/433/EEC or 72/462/EEC; c) the said products have been prepared in an establishment approved by the Community; d) the transport vehicles and equipment, and the loading conditions of this consignment, comply with the hygiene requirements laid down in Community rules; e) this consignment is composed of frozen cooked bovine meat and/or canned bovine meat (2). 1.2.3 // // Done at // on // // (place) // (date) Stamp Signature (name in capital letters) (1) Frozen cooked bovine meat which is cooked to a centre temperature of at least 80 ° C or fully heat-treated canned bovine meat. (2) Optional. (3) To be completed in the case of meat products not having undergone a complete treatment. (4) OJ No 121, 29. 7. 1964, p. 2012/64. (5) OJ No L 302, 31. 12. 1972, p. 28. (6) Indicate the registration number (railway wagons and trucks), the flight number (aircraft) or the name (ship). (1) This attestation does not include animal health conditions. (2) Delete as appropriate.